Citation Nr: 1419562	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to special monthly compensation (SMC) based on anatomical loss of the left breast.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction currently resides at the RO in Montgomery, Alabama.

In January 2013, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

With regard to the Veteran's right and left knee disability claims, in February 1994, the Veteran filed claims to establish service connection for these disabilities.  Those claims were denied by the RO in a July 1994 rating decision.  The Veteran did not file a notice of disagreement (NOD) with that decision, and the decision therefore became final.  In April 2003, the Veteran filed a petition to reopen her previously-denied claims to establish service connection for right and left knee disabilities. These claims were denied by the RO in a June 2003 rating decision.  Although the Veteran filed a timely notice of disagreement, she did not complete her appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case (SOC) in December 2004.  Therefore, the June 2003 rating decision became final.  

In July 2007, the Veteran again filed a petition to reopen her previously denied claims to establish service connection for right and left knee disabilities.  These claims were denied by the RO in a January 2008 rating decision.  In June 2008, the Veteran submitted new and material evidence in support of these claims, and thus, the January 2008 rating decision of the Veteran's claims did not become final with respect to the Veteran right and left knee disability claims.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The Veteran's petition to reopen her previously-denied right and left knee disability claims was again adjudicated by the RO in the March 2009 rating decision, when it was denied without reaching the merits.  The Veteran filed a timely notice of disagreement with that determination and the present appeal ensued.  Accordingly, the March 2009 rating decision is properly on appeal, and the Veteran's right and left knee disability claims will be reviewed under the standard of whether new and material evidence has been submitted since the prior final denial by the RO in June 2003.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service connection for right and left knee disabilities.

2.  The evidence received since the June 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating those claims.

3.  The Veteran has been shown to currently have a right knee disability that is related to her military service.  

4.  The Veteran has been shown to currently have a left knee disability that is related to her military service.  

5.  Service connection is not in effect for any disability manifested in symptoms analogous to anatomical loss of the left breast.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2013).

2.  Since the June 2003 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for right and left knee disabilities; therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed right knee disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed left knee disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for SMC based on anatomical loss of the left breast have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening and granting in full the issues of entitlement to service connection for right and left knee disabilities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

With regard to the Veteran's SMC claim, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).   

The Board notes that the Veteran has indicated that she is currently in receipt of Social Security Administration (SSA) benefits.  See the January 2013 Board hearing transcript, page 11.  The Board also notes that although a copy of the administrative decision from the SSA awarding the disability benefits is of record, the medical records reviewed by SSA as part of its decision have not been associated with the claims folder.  

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

As indicated above, because the application of the law to the undisputed facts is dispositive of this appeal, the Board finds that the medical records considered in the adjudication of the Veteran's SSA disability benefits claim are not relevant to consideration of her SMC claim.  Moreover, neither the Veteran nor her representative has contended that the medical records associated with the SSA claim are relevant for her SMC claim.  Accordingly, the Board finds that remand for obtaining the Veteran's SSA records is not necessary. 

Service connection for right and left knee disabilities

Pertinent Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Claim to Reopen

The RO denied service connection for right and left knee disabilities in a July 1994  rating decision because there was no evidence of either a current right or left knee disability.  As the Veteran did not appeal the July 1994 decision and did not submit new and material evidence within one year thereof, it is final.  

At the time of the prior final rating decision in July 1994, the record included the Veteran's available service treatment records and a VA examination dated April 1994.  Her available service treatment records document treatment for retropatellar pain syndrome in May 1992.  Service treatment records dated in July and August 1992 as well as February 1993 document knee rehabilitation therapy.  Her August 1993 retirement examination indicated a diagnosis of degenerative joint disease of the knees and she was placed on a profile listed as a "3."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Following discharge from service, the Veteran was afforded a VA examination in April 1994.  Although she complained of morning stiffness in her knees, an examination indicated essentially normal findings.  

In April 2003, the Veteran filed a petition to reopen her previously-denied claims to establish service connection for right and left knee disabilities. These claims were denied by the RO in a June 2003 rating decision.  Although the Veteran filed a timely notice of disagreement, she did not complete her appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case (SOC) in December 2004.  Therefore, the June 2003 rating decision became final.  The evidence at the time of the June 2003 rating decision consisted of the Veteran's continued complaints of knee pain.  

As the June 2003 rating decision is final, new and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has right and left knee disabilities that are related to her military service.

In reviewing the evidence added to the claims folder since the June 2003 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the medical evidence of record associated with her claims folder after the June 2003 rating decision documents treatment for osteoarthritis of the right and left knees as well as a relationship between the Veteran's right and left knee disabilities and her military service.  See a private treatment record from S.G., M.D., dated May 2008.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes current right and left knee disabilities that are related to the Veteran's military service.  This piece is crucial to establishing the element of nexus required for service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claims.  

The Board has reopened the Veteran's claims and must next address the claims on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.  Because the Board is granting the Veteran's claims, there is no prejudice to the Veteran in the Board's consideration of her claims on the merits.  
Claim for Service Connection

The Veteran contends that her current right and left knee disabilities are related to her treatment for these disabilities during her military service.  

As to Hickson element (1), the medical evidence of record indicates diagnoses of osteoarthritis of the right and left knees.  See, e.g., a VA treatment record dated January 2009.  Based on this evidence, the Board finds that Hickson element (1) is satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's available service treatment records document treatment for retropatellar pain syndrome in May 1992.  Service treatment records dated in July and August 1992 as well as February 1993 document knee rehabilitation therapy.  Her August 1993 retirement examination indicated a diagnosis of degenerative joint disease of the knees and she was placed on a profile listed as a "3."  See Odiorne, supra.  Based on the Veterans' service treatment records documenting treatment for right and left knee disabilities, the Board therefore finds that Hickson element (2) is arguably met as to both claims.  

Turning to Hickson element (3), nexus, the Board notes that the competent and probative evidence demonstrates that the Veteran's currently diagnosed right and left knee disabilities are related to her military service.  A competent and probative medical opinion is of record concerning the issue of medical nexus for the Veteran's right and left knee disabilities in the form of a May 2008 private treatment report from Dr. S.G..  

Specifically, Dr. S.G. reported that he had treated the Veteran for bilateral knee pain with arthritis and lateral meniscal tears since October 2007.  After examination of the Veteran and consideration of her medical history, Dr. S.G. opined that it is more likely than not that her current right and left knee disabilities were aggravated by her military service.  Dr. S.G.'s rationale for his conclusion was based on his treatment of the Veteran for her knee disabilities.  Moreover, Dr. S.G. noted a review of the Veteran's relevant service treatment records, in particular her in-service P3 profile for bilateral knee pain as well as her separation examination in 1993 documenting bilateral degenerative joint disease.  He further noted that degenerative meniscal tears are a direct result of degenerative joint disease that was substantiated in the Veteran's medical records and constituted evidence of the existence of this condition prior to the Veteran's separation from service.  

The opinion of Dr. S.G. was based upon thorough review of the record, examination of the Veteran, and analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Crucially, there is no competent medical evidence that suggests that the Veteran's current right and left knee disabilities are not related to her military service.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current right and left knee disabilities and her military service.  Hickson element (3), and therefore all elements, is satisfied as to both claims.  

In summary, the Veteran has met all requirements needed to establish service connection for right and left knee disabilities.  The benefits sought on appeal are therefore granted.  

SMC

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable to a woman veteran if as a result of a service-connected disability, she has suffered anatomical loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy) or has received radiation treatment of breast tissue.  38 U.S.C.A.         § 1114(k); 38 C.F.R. § 3.350(a).

The Veteran contends that she is entitled to SMC for anatomical loss of her left breast due to treatment for breast cancer.  The record shows that the Veteran is currently service-connected for maxillary sinusitis, tonsillectomy, scar for status post removal of Bartholin's cyst, and right and left knee disabilities.  Pertinently, she has not contended that any of these disabilities may have resulted in the anatomical loss of her left breast, nor does medical evidence of record indicate such.  Furthermore, the Board notes that the Veteran had filed a claim of entitlement to service connection for fibroid tumors, breast cancer with status post left mastectomy which was most recently denied in a September 2009 rating decision.  The Veteran did not appeal that decision and that decision therefore became final.  The Board further notes that there was no subsequent claim filed to reopen the previously denied claim.  In light of the foregoing, the Board finds that the Veteran is not service-connected for any disability that has resulted in the anatomical loss of her left breast.  Pursuant to the applicable law and regulations discussed above, VA may only award SMC for anatomical loss of the breast if such loss is a result of a service-connected disability.  Thus, while the Board acknowledges the Veteran's treatment for her breast cancer and is sympathetic to her claim for benefits, because the undisputed facts show that the Veteran has not established entitlement to service connection for any disability that may have resulted in the anatomical loss of the left breast, there is no entitlement under the law to the benefit sought.  Accordingly, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); 38 C.F.R. § 4.16.

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for a right knee disability is reopened.

Entitlement to service connection for a right knee disability is granted.

The claim for service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is granted.  

Entitlement to SMC based on anatomical loss of the left breast is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


